Title: From John Adams to William Tudor, Sr., 25 December 1800
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Washington Decr 25. 1800

I had last night, yours of the 24th.—The Anxiety of the two Setts of Persons you mention is eer this time relieved. Perhaps it may have been Succeeded by another. The Plan of bringing in Mr Pinckney by tacking him to my shoulder as a Rider, has not only been defeated but two opposite Characters have been brought in, with Splendid Tryumph. If 99 in 100 would have wonderd at the premature Advancement of Mr P. as you Suppose, will they wonder less at the rapid Advancement of Mr B.—I account for this Event in my own Way.—Burr is one of my well born. His Birth has buoyed him up as inflamable Air forces up a Balloon.—He is a Son of Mr Burr a President of Princeton Colledge and a grandson of Dr Edwards of North Hampton who was afterwards President of the Same Colledge: both of them very able and popular Champions of Calvinism, who lived and died in the highest Esteem Admiration, Love and Veneration of all the orthodox religious sects through the Continent, especially the Presbyterians of New England N. York N. Jersey Pennsylvania and Maryland. This immense number of Tongues has been constantly employed in Sounding the Praise of the Reasoning Powers, the Talents and the Eloquence of Col. Burr. Mr Thatcher a few days ago reminded me of a Conversation between him and me, about Eight years ago in a Stage Coach. Speaking of Coll Burr, I gave him the above Account of his origin and his fame and Said that I Should not be Surprized, if these Causes should make him President of the United States in ten years time.
Although I Said I Should not be Surprised, I was mistaken, I am Surprized.
The South Carolina Gentlemen, I mean the Mr Pinckneys Mr Rutledge &c have Acted fairly and honourably: but the State has not been within their Influence and I have been all along of Opinion that the Majority of that State was essentially against Us. The final Result, having been long expected was not a disappointment to me.
The Pamphlet you have been writing I pray you to preserve for my Sake. I know it will be valuable and have a great desire to see it.—I Shall Soon have leisure enough to accompany you, in any of your ingenious Speculations. I Shall Soon be where Ennui plouvera pleuvia a grossis gouttes.
My Hours are of no importance, except such as are employed in reading your Letters and in some other Occupations of a similar nature. The more you write me the better.
I am, with much Esteem, yor huml

John Adams